NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA
Cause Number: CC-18-70

(The Clerk's office will fill in the Cause Number when you file this form)

Plaintiff: |N RE: DONACIANO ALDRETE, JR. inthe — (check one):
(Print first and last name of the person filing the lawsuit.) 229th = District Court

 

 

 

And Court County Court / County Court at Law
iaaiiatad Justice Court
Defendant DECEASED Jim Hogg Texas
(Print first and last name of the person being sued.) County

Statement of Inability to Afford Payment of
Court Costs or an Appeal Bond

1. Your Information

My full legalname is: Donaciano _Aldrete I My date of birth is: O6 10 /60
First Middle Last Month/Day/Year

My address is: (Home)415 Longshadow, Laredo, Texas 78041
(Mailing 415 Longshadow, Laredo, Texas 78041
My phone number: 956-744-0506 My email: chanoa1 969@ hotmail.com

About my dependents: “The people who depend on me financially are listed below.
Name Age Relationship to Me

 

 

 

 

 

2. Are you represented by Legal Aid?

(| am being represented in this case for free by an attorney who works for a legal aid provider or who
received my case through a legal aid provider. | have attached the certificate the legal aid provider
gave me as ‘Exhibit: Legal Aid Certificate.

-or-

[-] | asked a legal-aid provider to represent me, and the provider determined that | am financially eligible
for representation, but the provider could not take my case. | have attached documentation from
legal aid stating this.

or-

[x] | am not represented by legal aid. | did not apply for representation by legal aid.

3. Do you receive public benefits?
[%] | do not receive needs-based public benefits. - or -

[_] | receive these public benefits/government entitlements that are based on indigency:
(Check ALL boxes that apply and attach proof to this form, such as a copy of an eligibility form or check.)

E Food stamps/SNAP (7 TANF 5 Medicaid cHiP Liss! Owic Gy aaso
_] Public Housing or Section 8 Housing Low-Income Energy Assistance [_] Emergency Assistance
CJ Telephone Lifeline (©) Community Care via DADS ©] Lis in Medicare (“Extra Help”)

County Assistance, County Health Care, or General Assistance (GA)

: Needs-based VA Pension [_] Child Care Assistance under Child Care and Development Block Grant
Other:

 

© Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
Statement of inability to Afford Payment of Court Costs Page 1 of 2

 
4. What is your monthly income and income sources?

“I get this monthly income:
$0.00 in monthly wages. | work as a Chef for self Employed

Your job title Your employer
$ in monthly unemployment. | have been unemployed since (date)

$ in public benefits per month.

$ from other people in my household each month: (List only if other members contribute to your
household income.)
$ from LJ RetirementPension [(_] Tips, bonuses  [_] Disability © Worker's Comp
Social Security (_] Military Housing (J Dividends, interest, royalties
Child/spousal support
My spouse’s income or income from another member of my household (if avaitabie)

 

 

 

 

 

 

 

 

 

 

 

$ from other jobs/sources of income. (Describe)
$ is my total monthly income.
5. What is the value of your property? 6. What are your monthly expenses?
“My property includes: Value* “My monthly expenses are: Amount
Cash $ Rent/house payments/maintenance $
Bank accounts, other financial assets Food and household supplies $
nla $ Utilities and telephone g 130.00
$ Clothing and laundry $
$ Medical and dental expenses $
Vehicles (cars, boats) (make and year) Insurance (life, health, auto, etc.) $
2008 Scion XB ¢ 2,000.00 School and child care $
$ Transportation, auto repair, gas $
$ Child / spousal support $
Other property (like jewelry, stocks, land, Wages withheld by court order
another house, etc.) $
n/a $ Debt payments paid to: (ist) $
$ $
$ $
Total value of property — $2,000.00 Total Monthly Expenses  $ 130.00

“The value is the amount the item would sell for less the amount you still owe on it, if anything.

7. Are there debts or other facts explaining your financial situation?
“My debts include: (List debt and amount owea) S€@ Exhibit A

 

 

 

(if you want the court to consider other facts, such as unusual medical expenses, family emergencies, etc., attach another page to
this form labeled "Exhibit: Additional Supporting Facts.") Check here if you attach another page.

8. Declaration

| declare under penalty of perjury that the foregoing is true and correct. | further swear.

[X] | cannot afford to pay court costs.

(_] | cannot furnish an appeal bond or pay a cash deposit to appeal a justice court decision.

 

 

  
  

   
      

 

 

My name is Donaciano Aldrete, lil . My date of birth is: O6 /10 1960.
is 415 Longshadow, Laredo, Texas 78041
/] City State Zip Code Country
Ceefedon09 118 1/202 in Webb County, Texas
Month/Day/Year county name State

© Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
Statement of inability to Afford Payment of Court Costs Page 2 of 2

 
EXHIBIT A: ADDITIONAL SUPPORTING FACTS

"My name is Donaciano Aldrete, III. I am over 18 years of age. I am of sound
mind and fully competent to testify to the matters stated herein. I have never been
convicted of a felony or other crime involving dishonesty or moral turpitude and I
am not suffering from any disability, which would impair my ability to know or
perceive the truth. Furthermore, I have personal knowledge of the facts stated
herein and they are all true and correct.

“I am providing this additional information in support of my ‘Statement of
Inability to Afford Payment of Court Costs or an Appeal Bond.’

“I am a self employed chef. I hire out as a caterer and I provide meals for
persons giving intimate dinner parties. I also sell speciality bar-b-que on some
weekends on a limited, plate by plate basis.

“At the onset of the COVID-19 pandemic, in March of this year, the City of
Laredo placed significant restrictions on gatherings, and issued shelter in place
orders, that effectively made it impossible for me to earn a living. There have been
no gatherings for which I can prepare food, and the restaurants in town are not
looking to hire any new employees, focusing on retaining the employees they have
while they attempt to remain viable at significantly reduced occupancy limits
imposed by the State and the City.

“I now make only enough money to pay my cell phone bill and for some
gasoline for my twelve year old car, and I currently live in my elderly mother’s

house in order to save as many expenses as possible.

Page 1 of 2

 
“I have been able to scratch enough money together to pay the fee for the
However, the

Clerk’s record on appeal in my case, as well as the filing fee.

reporter’s record will cost in excess $1,700.00. I will not be able to pay that amount

any time soon. I would be happy to make payments to the court reporter, but he
has not been willing, understandably, to take payments.”

FURTHER AFFIANT SAYETH NAUGHT.

By: A yeprctce —

Donaciano Aldrete, III

SWORN TO AND SUBSCRIBED before me on the 18t* day of September 2020.

iO STATE OF TEXAS:

ane

 

 

 

 

 

 

 

 

 

 

 

‘
Sy, VANESA LIZETHEE SAN MIGUEL
25! Shr iS: Notary Public, State of Texas
Bois aks Comm. Expires 05-06-2023
N SS Not
Lasts aty 1D 130216069 NOTARY’S PRINTED NAME:
Vanesa San Miquel
My Commission Expires on: Hay ©,2023

Page 2 of 2